DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,930,076. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,930,076 anticipates claim 1.
AN: 17/663,792
US 10,930,076
a method of matching content elements of content to a spatial three-dimensional (3D) environment, comprising:

A method comprising: 
a content structurization process;
receiving content; identifying a plurality of elements in the content, wherein each of the plurality of elements is a subset of the content;
an environment structurization process
determining a plurality of surfaces; 
matching the plurality of elements to the plurality of surfaces; and
a compositing process
displaying the plurality of elements as virtual content onto the plurality of surfaces.


Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,373,376. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,373,376 anticipates claim 1.
AN: 17/663,792
US 11,373,376
a method of matching content elements of content to a spatial three-dimensional (3D) environment, comprising:

A method for matching content to a plurality of surfaces of environment of the user, the method comprising:
a content structurization process;
identifying a content element having a plurality of different attributes corresponding to the plurality of different attributes of each of the plurality of surfaces; 
determining a plurality of different attributes of each of the plurality of surfaces respectively corresponding to the plurality of different attributes of the content element; 
respectively comparing the plurality of different attributes of the content element to the plurality of different attributes of each of the plurality of surfaces; 
calculating a plurality of scores for the respective plurality of surfaces based on the respective comparisons; 
selecting a surface having the highest score from the plurality of surfaces; 
an environment structurization process
storing a mapping of the content element to the selected surface; and
a compositing process
displaying the content element on the selected surface to the user.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 9 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  Based on Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978), Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780, 787-88 (1876), and In re Bilski, 88 USPQ2d 1385 (Fed. Cir. 2008) decisions indicate that a statutory “process” under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing.  While the instant claim(s) recite a series of steps or acts to be performed, the claim(s) neither transform underlying subject matter nor positively tie to another statutory category that accomplishes the claimed method steps, and therefore do not qualify as a statutory process.   For instance, claim 1 recites various processes that does not describe how any one of these processes are performed and claim 9 recites modules that does not describe how any one of these modules are performed.  These non-descriptive processes and modules are of sufficient breadth that it would be reasonably interpreted as a series of steps completely performed mentally, verbally or without a machine.  The Applicant has provided no explicit and deliberate definitions of these processes and modules to limit the steps to the electronic form, and the claim language itself is sufficiently broad to read on a person performing three ambiguous steps or utilizing/performing five ambiguous modules.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 9 – 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eronen et al. (US 2018/0210206).
Regarding (in)dependent claims 1 – 4, Eronen teaches a method of matching content elements of content to a spatial three-dimensional (3D) environment, comprising:
a content structurization process, (Claim 2) wherein the content structurization process comprises:
reading content (paragraph 120: the apparatus receives augmentation allocation property data comprising data that correlates a virtual information region with at least one surface property), 
organizing and storing the content into logical and hierarchical structures for accessibility (Figures 5A, 5B, 6A, 6C: Virtual Information Regions), 
an environmental parser receiving content, wherein the environmental parser: 
(Claim 3) parses the received content to identify content elements from the received content (paragraph 121: the apparatus receives information indicative of at least one physical object that is in a physical environment proximate to a head mounted display), and
identifies and stores attributes of the content into logical and hierarchical structures for each element of the content (Figures 5A, 5B, 6A, 6C: Surface Property, Surface Orientation Property, Surface Location Property, Object, Orientation, Location, Environment); 
an environment structurization process, wherein the environment structurization process comprises: 
(Claim 4) parsing environment related data to identify a surface in an environment (paragraph 122: the apparatus determines that the physical object has a surface that conforms with the surface property); and
a compositing process (paragraph 123: the environmental augmentation allocation data comprises data that correlates the virtual information region with the surface of the physical object such that the environmental augmentation allocation data designates the surface of the physical object for display of a representation of information allocated to the virtual information region).  

Regarding (in)dependent claims 1 and 9 – 12, Eronen teaches a method of matching content elements of content to a spatial three-dimensional (3D) environment, comprising:
a content structurization process (paragraph 120: the apparatus receives augmentation allocation property data comprising data that correlates a virtual information region with at least one surface property); 
an environment structurization process (paragraph 122: the apparatus determines that the physical object has a surface that conforms with the surface property; paragraph 93: a surface property may be a surface property of a physical object, for example, a physical object may be a desk located at a space within a room with a particular orientation); and 
a compositing process, wherein the compositing process comprises: 
a matching module, wherein the matching module: 
(Claim 10) pairs content elements stored in logical structures to surfaces stored in logical structures (Figures 5A, 5B, 6A, 6C: Virtual Information Regions are mapped to at least one of Surface Property, Surface Orientation Property, Surface Location Property, Object, Orientation, Location, Environment), 
(Claim 11) compares attributes of the content elements with attributes of the surfaces (paragraph 91; As previously described, in some circumstances a user may view information by way of a head mounted display. Similarly, as previously described, the information may appear to the user to be associated with a particular location in an environment. For instance, in the example of FIG. 3A, the user may associate the "e-mail content" corresponding with region 308 as being associated with surface 308A. In circumstances such as these, the user may wish for similar information (e.g. other "e-mail content") to be displayed in a virtual information region associated with a surface similar to surface 308A. For example, the user may travel to a different physical environment, such as the physical environment of FIG. 4A. If the user typically associates "email content" with a horizontal surface located to his right, such as surface 308A of FIG. 3A, the user may wish for the "e-mail content" to be displayed at in a virtual information region associated with a similar surface, such as surface 408A of FIG. 4A.); 
(Claim 12) pairs the content elements to the surfaces based on the content elements and the surfaces sharing similar or opposing attributes (paragraph 91; As previously described, in some circumstances a user may view information by way of a head mounted display. Similarly, as previously described, the information may appear to the user to be associated with a particular location in an environment. For instance, in the example of FIG. 3A, the user may associate the "e-mail content" corresponding with region 308 as being associated with surface 308A. In circumstances such as these, the user may wish for similar information (e.g. other "e-mail content") to be displayed in a virtual information region associated with a surface similar to surface 308A. For example, the user may travel to a different physical environment, such as the physical environment of FIG. 4A. If the user typically associates "email content" with a horizontal surface located to his right, such as surface 308A of FIG. 3A, the user may wish for the "e-mail content" to be displayed at in a virtual information region associated with a similar surface, such as surface 408A of FIG. 4A.); 
a rendering module (Figures 3A, 3B, 4A, 4B: Virtual Information are generated for display); 
a creating virtual objects module (Figures 3A, 3B, 4A, 4B: Virtual Information are created for display);
a displaying module (Figures 3A, 3B, 4A, 4B: Virtual Information are displayed); and 
a receiving module (Figures 3A, 3B, 4A, 4B: Virtual Information are received by the HMD for display; paragraph 99: the user may designate the reference location by way of a touch input, a speech input, and/or the like that indicates the reference location).

Regarding (in)dependent claims 1, 9 and 13 – 15, Eronen teaches a method of matching content elements of content to a spatial three-dimensional (3D) environment, comprising:
a content structurization process (paragraph 120: the apparatus receives augmentation allocation property data comprising data that correlates a virtual information region with at least one surface property); 
an environment structurization process (paragraph 122: the apparatus determines that the physical object has a surface that conforms with the surface property; paragraph 93: a surface property may be a surface property of a physical object, for example, a physical object may be a desk located at a space within a room with a particular orientation); and 
a compositing process, wherein the compositing process comprises: 
a matching module (Figures 5A, 5B, 6A, 6C: Virtual Information Regions are mapped to at least one of Surface Property, Surface Orientation Property, Surface Location Property, Object, Orientation, Location, Environment); 
a rendering module, wherein the rendering module: 
(Claim 13) renders the content elements onto respective matched surfaces, the matched surfaces comprising real surfaces or virtual surfaces (Figures 3A, 4A: Virtual Information 306, 308, 310, 312, 406, 408, 410, 412 are mapped to various and similar corresponding surfaces 306A, 308A, 310A, 312A, 406A, 408A, 410A, 412A in the two different environments), 
(Claim 14) renders the content elements to scale to fit the respective matched surfaces (Figures 3A, 4A: Virtual Information 310, 410 are scaled to fit at the different size surfaces 310A, 410A in the two different environments), 
(Claim 15) wherein the content elements matched to the surfaces in a first room remains matched to the surfaces in the first room even when a user moves from the first room to a second room (Figures 3A, 4A: Virtual Information 306, 308, 310, 312, 406, 408, 410, 412 are mapped to various and similar corresponding surfaces 306A, 308A, 310A, 312A, 406A, 408A, 410A, 412A in the two different environments), 
a creating virtual objects module (Figures 3A, 3B, 4A, 4B: Virtual Information are created for display);
a displaying module (Figures 3A, 3B, 4A, 4B: Virtual Information are displayed); and 
a receiving module (Figures 3A, 3B, 4A, 4B: Virtual Information are received by the HMD for display; paragraph 99: the user may designate the reference location by way of a touch input, a speech input, and/or the like that indicates the reference location).

Regarding (in)dependent claims 1, 9, 13, 14, and 18, Eronen teaches a method of matching content elements of content to a spatial three-dimensional (3D) environment, comprising:
a content structurization process (paragraph 120: the apparatus receives augmentation allocation property data comprising data that correlates a virtual information region with at least one surface property); 
an environment structurization process (paragraph 122: the apparatus determines that the physical object has a surface that conforms with the surface property; paragraph 93: a surface property may be a surface property of a physical object, for example, a physical object may be a desk located at a space within a room with a particular orientation); and 
a compositing process, wherein the compositing process comprises: 
a matching module (Figures 5A, 5B, 6A, 6C: Virtual Information Regions are mapped to at least one of Surface Property, Surface Orientation Property, Surface Location Property, Object, Orientation, Location, Environment); 
a rendering module, wherein the rendering module: 
(Claim 13) renders the content elements onto respective matched surfaces, the matched surfaces comprising real surfaces or virtual surfaces (Figures 3A, 4A: Virtual Information 306, 308, 310, 312, 406, 408, 410, 412 are mapped to various and similar corresponding surfaces 306A, 308A, 310A, 312A, 406A, 408A, 410A, 412A in the two different environments), 
(Claim 14) renders the content elements to scale to fit the respective matched surfaces (Figures 3A, 4A: Virtual Information 310, 410 are scaled to fit at the different size surfaces 310A, 410A in the two different environments), 
 (Claim 18) wherein the content elements matched to the surfaces in a first room are matched to surfaces in a second room when the user leaves the first room and enters a second room (Figures 3A, 4A: Virtual Information 306, 308, 310, 312, 406, 408, 410, 412 are mapped to various and similar corresponding surfaces 306A, 308A, 310A, 312A, 406A, 408A, 410A, 412A in the two different environments); 
a creating virtual objects module (Figures 3A, 3B, 4A, 4B: Virtual Information are created for display);
a displaying module (Figures 3A, 3B, 4A, 4B: Virtual Information are displayed); and 
a receiving module (Figures 3A, 3B, 4A, 4B: Virtual Information are received by the HMD for display; paragraph 99: the user may designate the reference location by way of a touch input, a speech input, and/or the like that indicates the reference location).

Regarding (in)dependent claims 1, 9, and 19, Eronen teaches a method of matching content elements of content to a spatial three-dimensional (3D) environment, comprising:
a content structurization process (paragraph 120: the apparatus receives augmentation allocation property data comprising data that correlates a virtual information region with at least one surface property); 
an environment structurization process (paragraph 122: the apparatus determines that the physical object has a surface that conforms with the surface property; paragraph 93: a surface property may be a surface property of a physical object, for example, a physical object may be a desk located at a space within a room with a particular orientation); and 
a compositing process, wherein the compositing process comprises: 
a matching module (Figures 5A, 5B, 6A, 6C: Virtual Information Regions are mapped to at least one of Surface Property, Surface Orientation Property, Surface Location Property, Object, Orientation, Location, Environment); 
a rendering module (Figures 3A, 3B, 4A, 4B: Virtual Information are generated for display); 
a creating virtual objects module, wherein the creating virtual objects module:  
(Claim 19) creates a virtual object, wherein the virtual object is a virtual planar surface (Figures 3A, 3B, 4A, 4B: Virtual Information are flat planar surfaces);
a displaying module (Figures 3A, 3B, 4A, 4B: Virtual Information are displayed); and 
a receiving module (Figures 3A, 3B, 4A, 4B: Virtual Information are received by the HMD for display; paragraph 99: the user may designate the reference location by way of a touch input, a speech input, and/or the like that indicates the reference location).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eronen et al. (US 2018/0210206) in view of Official Notice.
	Regarding dependent claim 5, Eronen teaches wherein the environment structurization process comprises: 
 a sensor providing raw data regarding the surface to a computer vision processing unit (CVPU) (paragraph 81: the user may capture information indicative of the physical environment by way of a camera module).  
Eronen does not expressly disclose the CVPU simplifying the raw data; the CVPU altering the raw data into a plurality of group point cloud points.  Examiner takes Official Notice that the concept of determining point cloud data from image data for identification of objects in the image and the advantage of more accurate and faster object identification in image data are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Eronen's system to determine point cloud data in the image data and to identify objects in the image using point cloud data.  One would be motivated to do so because this would help quickly and more accurately identify objects in the image using point cloud data.  
The combination of Eronen’s system and the system of the Official Notice teaches the CPVU alter the raw data into a plurality of group point cloud points by distance (Eronen, paragraph 100: substantially proximate may refer to circumstances where the physical object is within a distance tolerance, a range, and/or the like of the location indicated by the surface location property) and planarity for identifying the surface (Eronen, paragraphs 95, 96: a surface property may comprise a surface orientation property, such as a vertical surface or a horizontal surface);
a perception framework receiving the plurality of group point cloud points from the CVPU and preparing environmental data for the environment parser (Eronen, paragraph 105: an object classification property may indicate at least one attribute of a physical object that is desirable for display of a representation of information allocated to the virtual information region); and
the perception framework identifying the surface (Eronen, paragraph 122: the apparatus determines that the physical object has a surface that conforms with the surface property).  

Regarding dependent claims 6 – 8, Eronen teaches wherein the environment structurization process comprises: 
(Claim 6) the environment parser parsing environmental data from the perception framework to identify the surface in the environment (paragraph 93: a surface property may be a surface property of a physical object, for example, a physical object may be a desk located at a space within a room with a particular orientation);
(Claim 7) the environment parser using object recognition to identify objects based on the environment data received from the perception framework (paragraph 93: a surface property may be a surface property of a physical object, for example, a physical object may be a desk located at a space within a room with a particular orientation); 
a compositing process, (Claim 8) wherein the environment structurization process comprises the compositing process matching the content elements from the parser with the surfaces from the environment from the environment parser to determine which element of the content should be displayed onto the surface of the environment (paragraph 123: the environmental augmentation allocation data comprises data that correlates the virtual information region with the surface of the physical object such that the environmental augmentation allocation data designates the surface of the physical object for display of a representation of information allocated to the virtual information region).  

Claim(s) 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eronen et al. (US 2018/0210206) in view of Faaborg et al. (US 2017/0256096).  
Regarding dependent claim 16, Eronen does not expressly disclose wherein the content elements matched to surfaces in the first room are not mapped to surfaces in the second room.  Faaborg discloses “For example, as shown in FIG. 3B, the first drop target 351 may identify a horizontally oriented flat region sized and positioned to accommodate a virtual workstation 310. It may be determined that a length of the flat region associated with the first drop target 351 may not be sufficient to accommodate a horizontal arrangement of multiple virtual display screens as shown in FIG. 2. However, it may be determined that the adjacent, vertically oriented second drop target 352 may accommodate a vertical layering, or tiling, of virtual display screens 320 (320A, 320B, 320C), as shown in FIG. 3C” (paragraph 39).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Eronen's system by mapping floating virtual information in the environment where there are no suitable surfaces to attached the virtual information.  One would be motivated to do so because this would allow virtual information to still be displayed to give the most amount of information to the user and the most readable fashion possible for an environment.  

Regarding dependent claim 17, Eronen does not expressly disclose wherein when the user returns to the first room, the content elements matched to the surfaces in the first room resume displaying, however Eronen does disclose details of how virtual information are displayed between two different environments (paragraphs 75, 83, Figures 3A, 4A).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Eronen's system to achieve a predictable result to try a finite possible situations of a user moving back and forward between two different environments that would display virtual information at the various and similar corresponding surfaces in the same places, as taught by Eronen, when the user moves back and forward between said two different environments and the result would have been predictable.  

Regarding dependent claim 20, Eronen does not expressly disclose creates the virtual object based on data received from a sensor, and wherein the data indicates a lack of suitable surfaces based on a current physical environment.  Faaborg discloses “For example, as shown in FIG. 3B, the first drop target 351 may identify a horizontally oriented flat region sized and positioned to accommodate a virtual workstation 310. It may be determined that a length of the flat region associated with the first drop target 351 may not be sufficient to accommodate a horizontal arrangement of multiple virtual display screens as shown in FIG. 2. However, it may be determined that the adjacent, vertically oriented second drop target 352 may accommodate a vertical layering, or tiling, of virtual display screens 320 (320A, 320B, 320C), as shown in FIG. 3C” (paragraph 39).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Eronen's system by mapping floating virtual information in the environment where there are no suitable surfaces to attached the virtual information.  One would be motivated to do so because this would allow virtual information to still be displayed to give the most amount of information to the user and the most readable fashion possible for an environment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612